DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III (Claims 14-20) in the reply filed on 22 February 2021 is acknowledged.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 February 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims describe an operation unit configured to “grip the template…without contacting the template”, it is unclear how this is possible.  Further detail and/or limitations are necessary to properly define the subject matter of the invention.  For purposes of Examination the Examiner will assume that the operation unit does not contact the front side of the template (the part with the pattern).
Claim 20 recites the limitation "the bottom surface of the opening" in claim 19 (dependent upon Claim 18 and 14 respectively).  There is insufficient antecedent basis for this limitation in the claim.  An opening is not defined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landis et al. (US Patent 8,864,489)
Regarding Claim 14: Landis et al.  imprint device, comprising: a template which has a first surface (Surface with 37) and a second surface opposite to the first surface (32), and is provided with a pedestal portion on the first surface (37), the pedestal portion defining a pattern (col. 3 lines 64-57, Figure 2B); a magnification adjustment unit (heating device (34, Figure 2A); and an operation unit configured to grip the template and to position the template at a position corresponding to the pattern of the pedestal portion on a second surface side of the template without contacting the template on the side having the pattern (while not shown the operation unit configured to hold the template and substrate and to register them in alignment for imprinting is inherent in the process as described by the prior art (see col. 1 line 17-col. 3 line 25)).
Regarding Claim 15: Landis et al. disclose the invention as described above in the rejection of Claim 14.  Landis et al. further disclose wherein the magnification adjustment unit 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Landis et al. (US Patent 8,864,489).
Regarding Claim 16: Landis et al. disclose the invention as described above in the rejection of Claim 15.  Landis et al. further disclose further comprising: a power supply connected to the magnification adjustment unit by wirings (Figure 2A and col. 8 lines 64-67, controlling the power implies a power supply); and a light source (while not specifically disclosed a light source is inherent in the UV imprinting process as described by Landis et al. (col. 1 line 64-col. 2 line 6), and therefore a person having ordinary skill in the art at the time of 
Regarding Claim 17: Landis et al. disclose the invention as described above in the rejection of Claim 16.  Landis et al. fail to specifically disclose wherein the operation unit is configured to switch between a first state wherein the light source is retracted to a position that does not contact the wirings, and a second state wherein the light source positioned between the wirings and the template.  However absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found placement of the light source to be a matter of routine optimization well within the skill of a routineer in the art.
Regarding Claims 18 and 19: Landis et al. disclose the device of Claim 14.   Landis et al. further disclose a method of manufacturing a semiconductor device, comprising: supplying a photosensitive material onto a substrate; pressing the adjusted pedestal portion of the template against the photosensitive material on the substrate; curing the photosensitive material; and releasing the template from the cured photosensitive material (col. 1 lines 17-col. 2 line 6). While Landis et al. do not specifically disclose adjusting magnification of a pedestal portion of a template using the imprint device of claim 14, given the similarities in the apparatus of Landis et al. and that of the instant application it is the Examiner’s position that such adjustment is intrinsic or obvious over the control of the heating of the template as described in col. 8 lines 59-62 of Landis et al.  
Regarding Claim 20: Landis et al. disclose the invention as described above in the rejection of Claim 19.  Landis et al. further disclose wherein the control amount relates to at least one of an electric power supplied from a power source to an electromagnetic wave generation source of the magnification adjustment unit (col. 8 lines 59-62).
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.